 

Exhibit 10.2

 

Exhibit B

 

OA Agreement

 

DEBT CANCELLATION AGREEMENT

 

This Debt Cancellation Agreement (this “ Agreement ”), is made as of August 19,
2016, among General Steel Holdings, Inc., a Nevada corporation (the “ Company
”), General Steel Investment Co., Ltd., a BVI company and wholly-owned
subsidiary of the company (“GS Investment”), and Oriental Ace Limited (the “
Creditor ”).

 

WHEREAS, as of August 19, 2016, the Company has debt payable to the Creditor in
an aggregate principal amount equivalent to USD$3,600,000 (together with all
accrued but unpaid interest and any other form of payment obligations related
thereto, the “ Debt ”);

 

WHEREAS, the Company must increase its stockholders’ equity above $50,000,000 in
order to meet the continued listing standards of the New York Stock Exchange,
and in connection therewith, the Board of Directors of the Company believe it’s
in the best interests of the Company to convert the Debt into 3,272,727 shares
(the “ Shares ”) of common stock, par value $0.001 per share (the “ Common Stock
”) as consideration for the cancellation of the Debt;

 

NOW, THEREFORE, in connection with the conversion and cancellation of the Debt,
the Company, GS Investment and the Creditor, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
agree as follows:

 

1. Closing Date .

 

(a) The consummation of the transactions contemplated herein (the “ Closing ”)
shall take place remotely via the exchange of documents and signatures or by
other method as the parties may mutually agree upon the satisfaction or waiver
of all conditions to closing set forth in this Agreement (the “ Closing Date ”).
Subject to the satisfaction or waiver of the terms and conditions of this
Agreement, on the Closing Date, the Creditor shall receive and the Company shall
issue to the Creditor a certificate evidencing the Shares, in the name of the
Creditor, as shall be effective to vest in the Creditor all right, title and
interest in the Shares as consideration for the cancellation of the Debt due to
the Creditor. The outstanding amount of the Debt shall thereby be extinguished
in full and be allocated to the Shares

 

(b) The obligation of the Company to issue the Shares to the Creditor is subject
to the satisfaction, at or before the Closing Date, of the following conditions
(unless the failure of such condition shall be due to the failure of the Company
to perform or observe its covenants and agreements in this Agreement):

 

(i) The Creditor shall have executed and delivered this Agreement to the
Company.

 

(c) The obligation of the Creditor to accept the Shares upon cancellation of the
Debt is subject to the satisfaction, at or before the Closing Date, of each of
the following conditions (unless the failure of such condition shall be due to
the failure of the Creditor to perform or observe their respective covenants and
agreements in this Agreement):

 

(i) the Company shall have executed and delivered this Agreement to the
Creditor; and

 

(ii) the Company shall have delivered a certificate evidencing the Shares to the
Creditor.

 

2. Creditor Representations and Warranties .  The Creditor hereby represents and
warrants to and agrees with the Company that:

 

(a) Organization and Standing .  The Creditor is a corporation, partnership or
other entity duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
and has the requisite corporate power to own its assets and to carry on its
business.

 

 1 

 

 

(b) Authorization and Power .  The Creditor has the requisite power and
authority to enter into and perform this Agreement and to acquire the Shares
being issued to it hereunder. The execution, delivery and performance of this
Agreement by the Creditor and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary corporate or
partnership actions, and no further consent or authorization of the Creditor or
its board of directors, stockholders, partners, or members, as the case may be,
is required. This Agreement has been duly authorized, executed and delivered by
the Creditor and constitutes, or shall constitute when executed and delivered, a
valid and binding obligation of the Creditor enforceable against the Creditor in
accordance with the terms hereof.

 

(c) No Conflicts .  The execution, delivery and performance of this Agreement
and the consummation by the Creditor of the transactions contemplated hereby or
relating hereto do not and will not (i) result in a violation of the Creditor’s
charter documents or bylaws or other organizational documents or (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument or obligation to which the Creditor is a party or by which its
properties or assets are bound, or result in a violation of any law, rule, or
regulation, or any order, judgment or decree of any court or governmental agency
applicable to the Creditor or its properties (except for such conflicts,
defaults and violations as would not, individually or in the aggregate, have a
material adverse effect on the Creditor). The Creditor is not required to obtain
any consent, authorization or order of, or make any filing or registration with,
any court or governmental agency in order for it to execute, deliver or perform
any of its obligations under this Agreement or to acquire the Shares in
accordance with the terms hereof, provided that for purposes of the
representation made in this sentence, the Creditor is assuming and relying upon
the accuracy of the relevant representations and agreements of the Company
herein.

 

(d) Information on Company .  The Creditor in making the decision to acquire the
Shares, has relied upon an independent investigation of the Company and has not
relied upon any information or representations made by any third parties or upon
any oral or written representations or assurances from the Company, its
officers, directors or employees or any other representatives or agents of the
Company, other than as set forth in this Agreement. The Creditor is familiar
with the business, operations and financial condition of the Company and has had
an opportunity to ask questions of, and receive answers from, the Company’s
officers and directors concerning the Company and the terms and conditions of
the offering of the Shares and has had full access to such other information
concerning the Company as the Creditor has requested.

 

(e) Information on Creditor .  The Creditor is not a “U.S.” Person as defined in
Rule 902 of Regulation S promulgated under the Securities Act of 1933, as
amended (the “ 1933 Act ”), was not organized under the laws of any United
States jurisdiction, and was not formed for the purpose of investing in
securities not registered under the 1933 Act. At the time the purchase order for
this transaction was originated, the Creditor was outside the United States

 

(f) Issuance of Shares .  On the Closing Date, the Creditor will acquire the
Shares as principal for its own account for investment only and not with a view
toward, or for resale in connection with, the public sale or any distribution
thereof.

 

(g) Compliance with Securities Act .  The Creditor understands and agrees that
the Shares have not been registered under the 1933 Act or any applicable state
securities laws, by reason of their issuance in a transaction that does not
require registration under the 1933 Act (based in part on the accuracy of the
representations and warranties of the Creditor contained herein), and that the
Shares must be held indefinitely unless a subsequent disposition is registered
under the 1933 Act or any applicable state securities laws or is exempt from
such registration.

 

(h) Legend .  The Shares shall bear the following legend:

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER HEREOF THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.”

 

 2 

 

 

(i) Financial Ability .  The Creditor has the financial ability to bear the
economic risk of loss of the Creditor’s investment, has adequate means for
providing for its current needs and contingencies, and currently has no need for
liquidity with respect to an investment in the company.

 

(j) Authority; Enforceability .  This Agreement and any other agreementsor
documents delivered together with this Agreement or in connection herewith have
been duly authorized, executed and delivered by the Creditor and are valid and
binding agreements enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity; and the Creditor has full
corporate power and authority necessary to enter into this Agreement and such
other agreements and to perform its obligations hereunder.

 

(k) Restricted Securities .  The Creditor understands that the Shares are being
offered in a transaction not involving a public offering in the United States
within the meaning of the 1933 Act. The Shares have not been and will not be
registered under the 1933 Act, and, if in the future the Creditor decides to
offer, resell, pledge or otherwise transfer the Shares, such Shares may be
offered, resold, pledged or otherwise transferred only (A) pursuant to an
effective registration statement filed under the 1933 Act, (B) to a non-U.S.
person in an offshore transaction in accordance with Rule 903 or Rule 904 of
Regulation S of the 1933 Act, (C) pursuant to the resale limitations set forth
in Rule 905 of Regulation S, (D) pursuant to an exemption from registration
under the 1933 Act provided by Rule 144 thereunder (if available) or (E)
pursuant to any other exemption from the registration requirements of the 1933
Act, and in each case in accordance with any applicable securities laws of any
state of the United States or any other jurisdiction. The Creditor agrees and
covenants that it will not engage in hedging transactions with regard to the
Shares prior to the expiration of the distribution compliance period specified
in Rule 903 of Regulation S promulgated under the 1933 Act, unless in compliance
with the 1933 Act. The Creditor agrees that if any transfer of its Shares or any
interest therein is proposed to be made, as a condition precedent to any such
transfer, the transferor may be required to deliver to the Company an opinion of
counsel satisfactory to the Company. Absent registration or another exemption
from registration, the Creditor agrees that it will not resell the Shares to
U.S. Persons or within the United States.

 

(l) The Creditor understands, acknowledges and agrees that, except as expressly
set forth herein, the Company makes no representation or warranty, express or
implied, at law or in equity, in respect of itself, its business, its
operations, its assets, its projects, its prospects or the Shares.

 

(m) No Governmental Review .  The Creditor understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Shares or the suitability of the
investment in the Shares nor have such authorities passed upon or endorsed the
merits of the offering of the Shares.

 

(n) Correctness of Representations .  The Creditor represents the foregoing
representations and warranties are true and correct as of the date hereof and,
unless the Creditor otherwise notifies the Company prior to the Closing Date
shall be true and correct as of the Closing Date.

 

(o) IRS Form W-8 or W-9 .  The Creditor shall provide to the Company, upon
request, an IRS Form W-8 or W-9, as applicable.

 

(p) Survival .  The foregoing representations and warranties shall survive the
Closing Date for a period of one year.

 

 3 

 

 

3. Company Representations and Warranties .  The Company represents and warrants
to the Creditor that:

 

(a) Due Incorporation .  The Company is a corporation duly incorporated or
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization and has the requisite
corporate power to own its properties and to carry on its business as presently
conducted. The Company is duly qualified as a foreign corporation to do business
and is in good standing in each jurisdiction where the nature of the business
conducted or property owned by it makes such qualification necessary, other than
those jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect. For purposes of this Agreement, a “Material Adverse Effect”
shall mean a material adverse effect on the financial condition, results of
operations, prospects, properties or business of the Company taken as a whole.

 

(b) Authority; Enforceability .  This Agreement to which the Company or a
Subsidiary is a party has been duly authorized, executed and delivered by the
Company and Subsidiaries (as applicable) and are valid and binding agreements of
the Company enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors' rights generally and
to general principles of equity. The Company has full corporate power and
authority necessary to enter into and deliver this Agreement and to perform its
obligations thereunder.

 

(c) Additional Issuances .  There are no outstanding agreements or preemptive or
similar rights affecting the Common Stock and no outstanding rights, warrants or
options to acquire, or instruments convertible into or exchangeable for, or
agreements or understandings with respect to the sale or issuance of any Common
Stock of the Company.

 

(d) Consents .  No consent, approval, authorization or order of any court,
governmental agency or body or arbitrator having jurisdiction over the Company,
the New York Stock Exchange or the Company's shareholders is required for the
execution by the Company of this Agreement and compliance and performance by the
Company of its obligations under this Agreement, including, without limitation,
the issuance and sale of the Shares, which consent has not been obtained as of
the Closing Date. This Agreement and the Company’s performance of its
obligations hereunder has been approved by the Company’s Board of Directors in
accordance with the Company’s Articles of Incorporation.

 

(e) No Violation or Conflict .  To the knowledge of the Company, the execution,
delivery and performance of this Agreement and consummation of the transactions
contemplated hereunder by the Company will not: (i) violate any applicable
state, federal or international laws, regulations, rules or decrees, including
any ruling of any competent court in any jurisdiction applicable to the Company
I and its Subsidiaries, or any order or statute of any court or government
authority applicable to the Company or its Subsidiaries, affiliates or any of
their properties (except for such violations which would not, in the aggregate,
result in a Material Adverse Effect on the Company and its Subsidiaries taken as
a whole); (ii) conflict with or result in the breach or termination of,
constitute a default under or accelerate any performance required by, any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which the Company or any of its Subsidiaries is a party or by which the Company,
any of its Subsidiaries or any of their material property is bound; or (iii)
will not result in a breach or material violation under the articles of
association, bylaws and other incorporation documents of the Company or its
Subsidiaries.

 

(f) The Shares .  The Shares upon issuance:

 

(i) are, or will be, free and clear of any security interests, Liens, claims or
other encumbrances, subject to restrictions upon transfer under the 1933 Act and
any applicable state securities laws;

 

(ii) have been, or will be, duly and validly authorized and on the date of
issuance of the Shares, will be duly and validly issued, fully paid and
non-assessable;

 

(iii) will not have been issued or sold in violation of any pre-emptive or other
similar rights of the holders of any securities of the Company;

 

 4 

 

 

(iv) will not subject the holders thereof to personal liability by reason of
being such holders provided Creditor’s representations herein are true and
accurate and the Creditor takes no actions contrary to, or fail to take, any
actions required to be taken by the Creditor pursuant to this Agreement for
their purchase of the Shares to be in compliance with all applicable laws and
regulations; and

 

(v) assuming the representations and warranties of the Creditor as set forth in
Section 2 hereof are true and correct and the Creditor takes no actions contrary
to, or fail to take, any actions required to be taken by the Creditor pursuant
to this Agreement for their purchase of the Shares to be in compliance with all
applicable laws and regulations, will not result in a violation of Section 5
under the 1933 Act.

 

(g) Litigation .  There is no pending or, to the best knowledge of the Company,
threatened action, suit, proceeding or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company,
that would affect the execution by the Company or the performance by the Company
of its obligations under this Agreement. There is no pending or, to the best
knowledge of the Company, basis for or threatened action, suit, proceeding or
investigation before any court, governmental agency or body, or arbitrator
having jurisdiction over the Company, which litigation if adversely determined
would have a Material Adverse Effect.

 

(h) Defaults .  The Company is not in violation of its Amended and Restated
Articles of Incorporation. The Company is (i) not in default under or in
violation of any other material agreement or instrument to which it is a party
or by which it or any of its properties are bound or affected, which default or
violation would have a Material Adverse Effect, (ii) not in default with respect
to any order of any court, arbitrator or governmental body or subject to or
party to any order of any court or governmental authority arising out of any
action, suit or proceeding under any statute or other law respecting antitrust,
monopoly, restraint of trade, unfair competition or similar matters, or (iii)
not in violation of any statute, rule or regulation of any governmental or
regulatory authority which violation would have a Material Adverse Effect.

 

(i) Investment Company .  The Company is not an “investment company” required to
register under the Investment Company Act of 1940, as amended.

 

(j) Reporting Company .  The Company is a publicly-held company subject to
reporting obligations pursuant to Section 13a-16 or 15d-16 of the Securities
Exchange Act of 1934, as amended (the “ 1934 Act ”) and has a class of Ordinary
Shares registered pursuant to Section 12(g) of the 1934 Act.

 

(k) Correctness of Representations .  The Company represents that the foregoing
representations and warranties are true and correct as of the date hereof in all
material respects, and, unless the Company otherwise notifies the Creditor prior
to the Closing Date, shall be true and correct in all material respects as of
the Closing Date; provided, that, if such representation or warranty is made as
of a different date in which case such representation or warranty shall be true
as of such date.

 

(l) Survival .  The foregoing representations and warranties shall survive the
Closing Date for a period of one years.

 

4. Regulation S Offering .  The offer and issuance of the Shares to the Creditor
is being made pursuant to the exemption from the registration provisions of the
1933 Act afforded by Section 4(2) of the 1933 Act and/or Rule 903 of Regulation
S promulgated thereunder.

 

5. Covenants of the Company Regarding Indemnification .  The Company agrees to
indemnify, hold harmless, reimburse and defend the Creditor, the Creditor’s
officers, directors, agents, affiliates, members, managers, control persons, and
principal shareholders, against any claim, cost, expense, liability, obligation,
loss or damage (including reasonable legal fees) of any nature, incurred by or
imposed upon the Creditor or any such person which results, arises out of or is
based upon (i) any material misrepresentation by the Company or breach of any
representation or warranty by the Company in this Agreement; or (ii) after any
applicable notice and/or cure periods, any breach or default in performance by
the Company of any covenant or undertaking to be performed by the Company
hereunder.

 

 5 

 

 

6. Waivers and Modification; Termination of Certain Agreements .  Anything to
the contrary notwithstanding in any agreements, instruments or other documents
pursuant to which the Debt was incurred, the Creditor hereby:

 

(a) agree and to the extent same constitute waivers under the foregoing, do
hereby waive effective as of Closing any default or event of default with
respect to the Debt, if any; and

 

(b) agree that effective as of Closing that:

 

(i) the Creditor, GS Investment and the Company hereby cancel the Debt; and

 

(ii) the Creditor hereby irrevocably discharge the Company and GS Investment of
all of the obligations of the Company and GS Investment relating to the Debt,
and acknowledge and agree that the Debt shall be deemed to have been repaid in
full by GS Investment and the Company by virtue of the issuance of the Shares.

 

7. Miscellaneous .

 

(a) Notices .  All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (a) personally served, (b) deposited in the
mail, registered or certified, return receipt requested, postage prepaid, (c)
delivered by a reputable overnight courier service with charges prepaid, or (d)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours), or the first business day following such
delivery (if delivered other than on a business day during normal business
hours), (ii) on the first business day following the date deposited with an
overnight courier service with charges prepaid, or (iii) on the fifth business
day following the date of mailing pursuant to subpart (b) above, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to: General Steel Holdings,
Inc., Level 2, Building G, No. 2A Chen Jia Lin, Ba Li Zhuang, Chaoyang District,
Beijing, China 100025 Attn: John Chen, CFO, e-mail: jchen@gshi-steel.com, with a
copy by fax only to: Loeb & Loeb LLP, 345 Park Avenue, New York, NY 10154, Attn:
Mitchell S. Nussbaum, Esq., e-mail: mnussbaum@loeb.com, and (ii) if to the
Creditor, to the address and fax numbers indicated on the signature page hereto.

 

(b) Entire Agreement; Assignment .  This Agreement and other documents delivered
in connection herewith represent the entire agreement between the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by the Company and the Creditor. Neither the Company nor the Creditor
has relied on any representations not contained or referred to in this Agreement
and the documents delivered herewith. No right or obligation of the Company
shall be assigned without prior notice to and the written consent of the
Creditor.

 

(c) Counterparts/Execution .  This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.

 

(d) Law Governing this Agreement .  This Agreement shall be governed by and
construed in accordance with the laws of Hong Kong without regard to any
conflicts of laws principles that would cause this Agreement to be interpreted
by the laws of any other jurisdiction. Any disputes, controversy or claim
arising out of or relating to this Agreement shall be settled by binding
arbitration in the Hong Kong International Arbitration Centre (the “ HKIAC ”)
and in accordance with the UNCITRAL Arbitration Rules as at present in force and
may be amended by the rest of this Clause. The arbitration shall be conducted in
the English language before a panel of three arbitrators, one chosen by each of
the parties and the third chosen by the initial two arbitrators. If the initial
two arbitrators cannot agree on the identity of the third arbitrator, the third
arbitrator shall be determined by the HKIAC. The decision of the arbitrators,
rendered in writing, shall be final and binding on the parties, and may be
entered and enforced in any court of competent jurisdiction. Each party shall
bear its own costs of the arbitration with the arbitrator’s fees to be borne
equally by the parties. If any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed modified to conform with such statute or rule of law. Any
provision hereof that may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provisions hereof.

 

 6 

 

 

(e) Specific Enforcement, Consent to Jurisdiction .  The Company and Creditor
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof, this being in addition to any other remedy to
which any of them may be entitled by law or equity. Subject to Section 7(d)
hereof, each party hereby irrevocably waives, and agrees not to assert in any
such suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction in New York of such court, that the suit, action or proceeding
is brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper. Nothing in this Section shall affect or limit any right
to serve process in any other manner permitted by law.

 

(g) Captions: Certain Definitions .  The captions of the various sections and
paragraphs of this Agreement have been inserted only for the purposes of
convenience; such captions are not a part of this Agreement and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Agreement. As used in this Agreement the term “person” shall
mean and include an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

(h) Severability .  In the event that any term or provision of this Agreement
shall be finally determined to be superseded, invalid, illegal or otherwise
unenforceable pursuant to applicable law by an authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability: (i) by or before that authority of the remaining
terms and provisions of this Agreement, which shall be enforced as if the
unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.

 

 7 

 

 

COMPANY SIGNATURE PAGE TO DEBT CANCELLATION AGREEMENT

 

Please acknowledge your acceptance of the foregoing Debt Cancellation Agreement
by signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

 

GENERAL STEEL HOLDINGS, INC.

a Nevada company

 

General Steel Investment Co., Ltd.

a BVI company

By: /s/ Zuosheng Yu   By: /s/ John Chen   Name: Zuosheng Yu     Name: John Chen
  Title: CEO     Title: Dated: August 19, 2016   Dated: August 19, 2016

 

 8 

 

 

CREDITOR SIGNATURE PAGE TO DEBT CANCELLATION AGREEMENT

 

Please acknowledge your acceptance of the foregoing Debt Cancellation Agreement
by signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

 

    AMOUNT OF DEBT: ORIENTAL ACE LIMITED         $3,600,000.00 By: /s/ Wei Lin  
          Name: Wei Lin             Title: Director   NUMBER OF SHARES OF      
COMMON STOCK
ISSUABLE ON CLOSING
DATE:
3,272,727

 

Address:     Rm. 704, Nam Wo Hong Building     148 Wing Lok Street     Sheung
Wan Hong Kong     Fax No.: +852 - 25448335     Email:      



Taxpayer ID# (if applicable):      

 

 9 

 

 

SCHEDULE 1 –

 

NAME OF CREDITOR  USD DEBT AMOUNT  

SHARES OF

COMMON STOCK

  Oriental Ace Limited  $3,600,000.00    3,272,727 

 

 10 